                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


Stanley Webb,                         :
                                      :
               Plaintiff,             :
       v.                             :              Civil Action No. 18-2931 (CKK)
                                      :
United States                         :
Veterans Initiative et al.,           :
                                      :
               Defendants.            :



                                 MEMORANDUM OPINION

       Plaintiff, appearing pro se, has sued two private, non-profit organizations -- United States

Veterans Initiative (“U.S. VETS”) and The Community Partnership -- for discrimination in

violation of the Fair Housing Act (“FHA”), 42 U.S.C. §§ 3601 et seq. He also sues under the

District of Columbia Human Rights Act, D.C. Code §§ 2-1401.01 et seq., and the District of

Columbia Consumer Protection Procedures Act, D.C. Code §§ 28-3901 et seq. Am. Compl. at 2,

5 [Dkt. # 9]. U.S. VETS has moved to dismiss pursuant to Rules 12(b)(1) and 12(b)(6) of the

Federal Rules of Civil Procedure. Mot. to Dismiss Pl.’s Am.Compl. [Dkt. # 14]. Plaintiff has

opposed the motion [Dkt. ## 21, 26], and U.S. VETS has replied [Dkt. # 19].

       Upon consideration of the parties’ submissions, and for the reasons explained below, the

Court finds that plaintiff lacks constitutional standing to sue under the FHA. Therefore, it will

dismiss the federal claim and, pursuant to 28 U.S.C. § 1367(c)(3), will decline to exercise

supplemental jurisdiction over the non-federal claims.




                                                 1
                                        I. BACKGROUND

       A. Organizational Structure and Services Rendered

       U.S. VETS states that it “is the nation’s largest non-profit provider of comprehensive

services to homeless and at-risk veterans.” Mem. at 3. 1 It contracts with The Community

Partnership for the Prevention of Homelessness, which in turn “coordinates the District of

Columbia’s Continuum of Care” for citizens in need. 2 Id., n.2. Housing and programmatic

services are funded by “federal government grants” from the U.S. Department of Housing and

Urban Development (“HUD”) for permanent housing; the Veterans Administration for

transitional housing; and the Department of Labor for work force programs. Mem. at 3, n.3.

This action arose from plaintiff’s participation in the Permanent Supportive Housing Program

(“SHP”) administered by U.S. VETS. Id. at 3-4; see also Am. Compl. at 3. “Through leasing

funds, . . . U.S. VETS makes housing affordable for program participants.” Mem. at 5. It “does

not manage or own properties or apartment buildings” in the District but rather “enters into lease

agreements directly with the landlord or management company to rent apartments for occupancy

use by its veterans.” Id. During the relevant time period, U.S. Vets had housing “arrangements”

for SHP participants at two locations in the District. Id. at 5-6.




1
   The Court will cite the actual page numbers of Defendant’s Memorandum of Points and
Authorities in Support of its Motion to Dismiss [Dkt. # 14 at ECF pp. 4-35]. For all other
documents, the Court will cite the page numbers assigned by the electronic case filing system.
2
   The record does not show that a summons has been issued for The Community Partnership. In
in forma pauperis proceedings such as this, however, the Court is required to dismiss a complaint
“at any time” it determines that the complaint, among other enumerated grounds, fails to state a
claim upon which relief may be granted. 28 U.S.C. § 1915. Plaintiff has not alleged that The
Community Partnership committed any wrongdoing; instead, he “alleges” that it “is the contractor
and coordinates, manages and has oversight” of U.S. Vets. Am. Compl. at 3 ¶ 12. That descriptive
statement does not amount to a claim. Accordingly, the complaint against defendant Community
Partnership is hereby dismissed without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii).
                                                  2
       According to U.S. VETS, plaintiff is a veteran who has been enrolled in the SHP for

more than eight years. He resided “in a shared 2-bedroom unit” located on Atlantic Street in the

District’s southeast quadrant from 2010 until January 2016. Mem. at 6; see also Def.’s Ex. B,

Feb. 12, 2018 Letter of Determination, No Probable Cause Finding (“Feb. 12th Dec.”) [Dkt. # 14-

2]. When plaintiff’s roommate moved out in late 2015, plaintiff lived alone “for a short time”

until in January 2016 U.S. VETS terminated the “property lease with the landlord because of

ongoing maintenance problems and housing code violations.” Mem. at 7. U.S. VETS had “to

move a dozen veterans,” including plaintiff who “[u]ltimately . . . was relocated to 2613 Douglas

Place, S.E. . . . in the Manor Village Apartment complex . . . where he lived in a 2-bedroom

apartment with a roommate.” Id. (citing Am. Compl. at 3; Orig. Compl. ¶¶ 8-10, 12).

       On May 25, 2017, plaintiff filed a gender discrimination charge with HUD, claiming that

U.S. VETS had discriminated when it failed to offer him “his own apartment unit, while a female

client did not have to share an apartment unit.” Feb. 12th Dec. at 1, 6. On June 14, 2017, HUD

referred the matter to the D.C. Office of Human Rights (“OHR”), having “determined that the

fair housing law” enforced by OHR “is substantially equivalent to the [FHA]” and that OHR

“has the authority to address housing discrimination complaints within the area where

[plaintiff’s] complaint arose.” Def.’s Ex. A, June 14, 2017 Acceptance Letter (citing 42 U.S.C. §

3610(f)) [Dkt. # 14-1 at 10-11]. Following an investigation and an exhaustive analysis, OHR

issued the foregoing no probable cause determination. Notably, it found that the female to whom

plaintiff compared himself “was in a different program,” which unlike the SHP, “allow[ed] for

single occupancy.” Feb. 12th Dec. at 3. On June 22, 2018, OHR denied plaintiff’s request for

reconsideration and advised him of his right to file a Petition for Review in D.C. Superior Court,

within three years from the date of service of the decision. Def.’s Ex. C [Dkt. # 14-3]. Plaintiff

filed suit in this Court on December 13, 2018.
                                                 3
       B. Plaintiff’s Allegations and Claims

       In the Amended Complaint, plaintiff alleges the following. On October 8, 2010, U.S.

VETS “execute[d] a rental agreement for exclusive rights for apartment #301 at 425 Atlantic

Street, SE.” Am. Compl. at 3 ¶ 1. Pursuant to the terms of the lease “under DHS,” plaintiff’s

rent was “zero.” Id. In June 2012 while plaintiff was away, U.S. VETS “removed [his] personal

property” from the apartment without his consent and placed it in “apartment # 302 without a

valid lease agreement.” Id. ¶¶ 2-3. Plaintiff “occupied apartment # 302 for four and a half years

without a valid rental agreement.” Id. ¶ 5. On “January 20th, 2017, U.S. VETS entered

Apartment 302 “and removed [plaintiff’s] belongings when he was not home and without his

consent.” Id. ¶ 7. It “took” the belongings “to 2613 Douglass Pl SE #203 without [plaintiff’s]

consent and without him being present.” 3 Id. ¶ 8. On January 30, 2017, U.S. VETS “appeared

at the apartment . . . and presented [plaintiff] with a blank lease” that he “refused to sign[.]” Id.

¶ 9. Plaintiff was given “an ultimatum” to sign and date the lease or “take his belongings and go

live in the streets.” Id. Allegedly, U.S. VETS “altered” the lease to make it appear as though

plaintiff “had agreed to the terms and conditions of their rental agreement and the program called

SHP.” Id. ¶ 11.

       Plaintiff has not clearly delineated his claims. He demands an unspecified award of

monetary damages for “breach of contract” and at least “$50,000 for each violation” of the FHA.

Am. Compl. at 5.




3
   Based on plaintiff’s account, he was relocated to the Douglas property in January 2017 which
was the year after U.S. Vets had supposedly terminated the Atlantic Street lease. This seems at
first blush to be typographical error. According to U.S. VETS, however, several “clients,”
including plaintiff, had in fact “refused to move” to “substitute housing,” which caused it
“additional expenses in terminating the lease,” Mem. at 7, and “plaintiff was the last occupant to
move,” id. at 8.

                                                  4
                                    II. LEGAL STANDARDS

       A. Motions to Dismiss Under Rule 12(b)(1)

       A party may move under Rule 12(b)(1) to dismiss for lack of subject matter jurisdiction.

To survive such a motion, plaintiff bears the burden of establishing that the Court has subject

matter jurisdiction over its claims. Moms Against Mercury v. FDA, 483 F.3d 824, 828 (D.C. Cir.

2007). In determining whether there is jurisdiction, the Court may “consider the complaint

supplemented by undisputed facts evidenced in the record, or the complaint supplemented by

undisputed facts plus the court’s resolution of disputed facts.” Coal. for Underground

Expansion v. Mineta, 333 F.3d 193, 198 (D.C. Cir. 2003) (internal quotation marks omitted); see

also 5B Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 1350 (3d ed.

2017) (noting the “wide array of cases from the four corners of the federal judicial system

involving the district court’s broad discretion to consider relevant and competent evidence on a

motion to dismiss for lack of subject matter jurisdiction to resolve factual issues”). “Although a

court must accept as true all factual allegations contained in the complaint when reviewing a

motion to dismiss pursuant to Rule 12(b)(1),” the factual allegations in the complaint “will bear

closer scrutiny in resolving a 12(b)(1) motion than in resolving a 12(b)(6) motion for failure to

state a claim.” Wright v. Foreign Serv. Grievance Bd., 503 F. Supp. 2d 163, 170 (D.D.C. 2007)

(internal quotation marks omitted).

       “At the motion to dismiss stage, counseled complaints, as well as pro se complaints, are

to be construed with sufficient liberality to afford all possible inferences favorable to the pleader

on allegations of fact.” Settles v. U.S. Parole Comm'n, 429 F.3d 1098, 1106 (D.C. Cir. 2005).

Despite the favorable inferences that a plaintiff receives on a motion to dismiss, it remains the

plaintiff's burden to prove subject matter jurisdiction by a preponderance of the evidence. Am.

Farm Bureau v. Envtl. Prot. Agency, 121 F. Supp. 2d 84, 90 (D.D.C. 2000).
                                                  5
        B. Motions to Dismiss Under Rule 12(b)(6)

        A party may move under Rule 12(b)(6) to dismiss a complaint on the grounds that it

“fail[s] to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “[A]

complaint [does not] suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 557 (2007)). Rather, a complaint must contain sufficient factual

allegations that, if accepted as true, “state a claim to relief that is plausible on its face.” Twombly,

550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. In considering such a motion, the Court accepts as true the

well-pleaded allegations in the operative complaint, but it does “not accept as true . . . the

plaintiff’s legal conclusions or inferences that are unsupported by the facts alleged.” Ralls Corp.

v. Comm. on Foreign Inv. in U.S., 758 F.3d 296, 315 (D.C. Cir. 2014).

        C. Pro Se Pleadings

        Pro se pleadings must be held to “less stringent standards than formal pleadings drafted

by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam), but still they must satisfy

the minimal requirement of alleging sufficient “factual matter” to permit a court “to infer more

than the mere possibility of misconduct[.]” Brown v. Whole Foods Mkt. Grp., Inc., 789 F.3d

146, 150 (D.C. Cir. 2015) (quoting Atherton v. District of Columbia Off. of the Mayor, 567 F.3d

672, 681-82 (D.C. Cir. 2009) (internal quotation marks omitted). In addition, when considering

a motion to dismiss, the court should read the pro se filings collectively. Therefore, the Court

will consider not only the facts alleged in the amended complaint, but also any facts alleged in

plaintiff’s opposition and supplemental opposition. See Brown, 789 F.3d at 152 (“a district court

errs in failing to consider a pro se litigant’s complaint ‘in light of’ all filings, including filings
                                                    6
responsive to a motion to dismiss”) (quoting Richardson v. United States, 193 F.3d 545, 548

(D.C. Cir. 1999)).

                                          III. ANALYSIS

       Under Article III of the U.S. Constitution, this Court’s judicial power is limited to

adjudicating actual “cases” and “controversies.” Allen v. Wright, 468 U.S. 737, 750 (1984). “In

an attempt to give meaning to Article III’s case-or-controversy requirement, the courts have

developed a series of principles termed ‘justiciability doctrines,’ among which are standing[,]

ripeness, mootness, and the political question doctrine.” Nat'l Treasury Employees Union v.

United States, 101 F.3d 1423, 1427 (D.C. Cir. 1996) (citing Allen, 468 U.S. at 750). These

doctrines incorporate both prudential elements, which “ ‘Congress is free to override,’ ” id.

(quoting Fair Employment Council of Greater Wash., Inc. v. BMC Mktg. Corp., 28 F.3d 1268,

1278 (D.C. Cir. 1994)), and “‘core component[s]’” that are “‘essential and unchanging part[s] of

the case-or-controversy requirement of Article III,’” id. (quoting Lujan v. Defenders of Wildlife,

504 U.S. 555, 560 (1992)). “Standing to sue is a doctrine rooted in the traditional understanding

of a case or controversy,” which “limits the category of litigants empowered to maintain a

lawsuit in federal court to seek redress for a legal wrong.” Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1547 (2016). A “showing of standing ‘is an essential and unchanging’ predicate to any

exercise of [federal court] jurisdiction,” Fla. Audubon Soc. v. Bentsen, 94 F.3d 658, 663 (D.C.

Cir. 1996) (quoting Lujan, 504 U.S. at 560)), such that “[t]he defect of standing is a defect in

subject matter jurisdiction,” Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987).

       Although the parties have not briefed “the question of [p]laintiff’s standing . . ., ‘[i]t is

well established that a federal court cannot act in the absence of jurisdiction, . . . and that

jurisdictional issues’ including Article III standing ‘may be raised by the court sua sponte.’”

Jefferson v. Harris, 170 F. Supp. 3d 194, 220 (D.D.C. 2016) (quoting Am. Library Ass’n v. FCC,
                                                   7
401 F.3d 489, 492 (D.C. Cir. 2005) (alteration in original)). The “irreducible constitutional

minimum of standing contains three elements.” Lujan, 504 U.S. at 560. First, “the plaintiff must

have suffered an injury in fact—an invasion of a legally protected interest which is (a) concrete

and particularized . . . and (b) actual or imminent, not conjectural or hypothetical.” Id. Second,

“there must be a causal connection between the injury and the conduct complained of—the

injury has to be fairly . . . trace[able] to the challenged action of the defendant, and not . . . th[e]

result [of] the independent action of some third party not before the court.” Id. Third, “it must

be likely, as opposed to merely speculative, that the injury will be redressed by a favorable

decision.” Id. at 561 (internal quotation marks and citations omitted). As discussed next, the

Court finds that plaintiff cannot satisfy the first requirement of standing.

        In order to have “a defined and personal stake in the outcome of the litigation,” plaintiff

must show that he is “a proper plaintiff.” Fla. Audubon Soc., 94 F.3d at 663 (internal quotation

mark and citation omitted). Under the FHA, “[a]n aggrieved person may commence a civil

action in an appropriate United States district court or State court not later than 2 years after the

occurrence or the termination of an alleged discriminatory housing practice . . . . to obtain

appropriate relief with respect to such discriminatory housing practice or breach.” 42 U.S.C. §

3613. An “[a]ggrieved person” is one who--(1) claims to have been injured by a discriminatory

housing practice; or (2) believes that such person will be injured by a discriminatory housing

practice that is about to occur.” 42 U.S.C. § 3602(i). A “‘[d]iscriminatory housing practice’

means an act that is unlawful under section 3604 [governing “the sale or rental of housing”],

3605 [governing “residential real estate-related transactions”], 3606 [governing “the provision of




                                                    8
brokerage services”], or 3617 of this title.” 4 42 U.S.C. § 3602(f). “‘To rent’ includes to lease, to

sublease, to let and otherwise to grant for a consideration the right to occupy premises not

owned by the occupant.” 42 U.S.C. § 3602(e) (emphasis added).

       Plaintiff acknowledges that at all relevant times, U.S. VETS “fully subsidized” his rent

“through its grant funding” and “executed” the leases for his apartment directly with the landlord

or property manager. Def.’s Mem. at 13-14 (citing Am. Compl. at 3; Compl. ¶ 3). Because

plaintiff is not a renter (actual or potential) as defined by the FHA, he cannot show that he is “a

proper plaintiff.” 5 Fla. Audubon Soc., 94 F.3d at 663. In sum, plaintiff has no “legally protected

interest” under the FHA and thus lacks Article III standing. 6



4
   Section 3617 proscribes “[i]nterference, coercion, or intimidation” in one’s enjoyment of “any
right granted or protected by section 3603, 3604, 3605, or 3606,” all having to do with the sale or
rental of housing.
5
  Defendant has cited Havens Realty Corp. v. Coleman, 455 U.S. 363, 372 (1982), for the
proposition that “the sole requirement for standing to sue” under the FHA “is the Article III
minimum injury in fact.” Mem. at 17, n.11. Because that case addresses “standing to sue under §
812 of the Fair Housing Act, 42 U.S.C. § 3612,” governing enforcement actions by the United
States, and “injuries allegedly caused by racial steering practices,” Havens Realty Corp., 455 U.S.
at 372, the Court does not find it directly applicable to this action brought by a “private person[ ]”
under § 3613. In any event, that “Congress intended standing under the Fair Housing Act to extend
to the full limits of Article III” answers the “prudential standing inquiry,” Spann v. Colonial Vill.,
Inc., 899 F.2d 24, 27 (D.C. Cir. 1990), but it does not relieve the Court of its obligation to consider
“core Article III standing.” Id. (citing Havens Realty Corp., 455 U.S. at 372).
6
   Even if plaintiff has standing, his initial gender discrimination claim, see Compl. [Dkt. # 1],
assuming that it survives the amended complaint presenting no such claim, would fail as a matter
of law for two reasons. First, plaintiff is not an actual or potential renter or buyer, and while the
Supreme Court “has emphasized that the language of the [FHA] is ‘broad and inclusive,’ and must
be given a ‘generous construction,’ . . . the statutory language is clear that . . . the discrimination
[must have] occurr[ed] in connection with the ‘sale or rental of a dwelling[.]’” Abdus-Sabur v.
Hope Vill., Inc., 221 F. Supp. 3d 3, 14 (D.D.C. 2016) (quoting Hunter ex rel. A. H. v. District of
Columbia, 64 F. Supp. 3d 158, 173 (D.D.C. 2014) (other citation omitted) (alteration in original)).
Second, plaintiff has not alleged an actual injury. He takes issue with the manner in which he was
relocated from one apartment to another and later to another apartment building, but he does not
dispute that U.S. VETS has never deprived him of a rent-free apartment in the eight years that he
has participated in its housing program. See Def.’s Mot. at 1; Mem. at 17-20. But for the
                                                  9
                                      IV. CONCLUSION

       For the foregoing reasons, the Court grants defendant’s motion to dismiss as to the FHA

claim and declines to exercise supplemental jurisdiction over the D.C. statutory claims and any

common law claims. In addition, the complaint against The Community Partnership is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B). A separate order accompanies this Memorandum

Opinion.



                                                     __________s/s__________________
                                                     COLLEEN KOLLAR-KOTELLY
DATE: December 17, 2019                              United States District Judge




jurisdictional barrier, then, plaintiff’s FHA claim would not survive defendant’s motion to dismiss
under Rule 12(b)(6) for failure to state a claim.
                                                10
